DETAILED ACTION
This office action is responsive to amendment filed on 01/27/2022.

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,623,364 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	The Examiner has acknowledged Applicant’s amendment.
     
Response to Arguments
Applicant’s arguments, see amendment, filed 01/27/2022, with respect to claims 1 – 20 have been fully considered and are persuasive. Therefore, the rejection of claims 1 – 20 has been withdrawn.

Reasons for Allowance
This communication warrants no Examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks with respect to the amended claims filed on 01/27/2022 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/YVES DALENCOURT/Primary Examiner, Art Unit 2457